Citation Nr: 0916452	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  05-08 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which characterized the 
veteran's claim as an application to reopen and denied the 
claim on the grounds that no new and material evidence had 
been submitted.  The veteran filed a timely appeal to the 
Board, which declined to grant an application to reopen in a 
decision dated May 2007.  

The veteran subsequently appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In May 2008, a 
Joint Motion for an Order Vacating the Board Decision (Joint 
Motion) was brought before the Court.  In an Order dated that 
same month, the Court vacated the May 2007 Board decision 
pursuant to the Joint Motion, and remanded the case to the 
Board for readjudication consistent with its Order.

In December 2008, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDING OF FACT

An acquired psychiatric disability was first manifested years 
after the veteran's service and is not related to his 
service.  




CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  In 
April 2009, the veteran was notified of the way initial 
disability ratings and effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  

The Board's December 2008 remand instructed that the veteran 
be afforded a comprehensive VA mental health examination to 
determine the nature and etiology of his anxiety disorder.  
In February 2009, the RO scheduled the veteran for an 
examination; however, the record reflects that the veteran 
failed to report.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.   Thus, the Board is 
satisfied that the duties to notify and assist have been met.


Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran has been diagnosed with an anxiety disorder, 
which he has attributed to his military service.  Service 
treatment records indicate that the veteran received mental 
health counseling in service.  A May 1978 entry indicates an 
impression of "anxiety disorder?" and in June 1978, the 
impression was depressed disorder.  Later in June 1978, he 
reported that he was unhappy in the Navy and claimed to have 
ingested 70 aspirin in a suicide attempt.  It was reported 
that he did not exhibit a neurosis or psychosis and the 
assessment was personality disorder with manipulation 
attempt.  Following an evaluation by a psychologist, it was 
concluded that the Veteran was an immature young man given to 
impulsive behavior.  On examination at service discharge in 
November 1978, the psychiatric evaluation was within normal 
limits.  

A VA mental health examination conducted in October 1993, in 
conjunction with an unrelated claim, found no evidence of an 
anxiety disorder.  The diagnoses included sociopathic 
personality.  The veteran was treated for anxiety in February 
2002 and diagnoses included an anxiety disorder in May 2004.  

Upon review, the Board finds that a preponderance of the 
evidence weighs against the veteran's claim for service 
connection for an anxiety disorder.  Although there was an 
initial impression of a possible anxiety or depressed 
disorder in service, it was later determined that he did not 
exhibit a neurosis or psychosis.  The assessment was 
personality disorder.  Following a psychological evaluation 
in service, no acquired psychiatric disability was diagnosed.  
In fact, a personality disorder was diagnosed in 1993 also.  
More recent findings of an anxiety disorder have not been 
related to active duty by any competent evidence of record.  

There is no suggestion in the competent evidence of record 
that an acquired psychiatric disability is related to 
service.  An examination to determine the etiology of any 
acquired psychiatric disability was scheduled but the Veteran 
failed to report and the results of that examination are 
unavailable.  The Board recognizes the veteran's belief that 
his anxiety disorder is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's anxiety disorder is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an anxiety disorder is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


